Order entered March 20, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01454-CV

                                RYAN CHANDLER, Appellant

                                               V.

                               WOODFOREST BANK, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02368-C

                                           ORDER
       Both the clerk’s record and the reporter’s record in this case are overdue. By letter dated

February 4, 2019, the Dallas County Clerk’s office notified the Court that the clerk’s record had

been prepared, their records indicated appellant was indigent, and the clerk’s record would be

filed immediately. By postcard dated February 6, 2019, we notified Janet Wright, Official Court

Reporter for County Court at Law No. 3, that the reporter’s record was overdue and directed her

to file the reporter’s record within thirty days. To date, neither the clerk’s record nor the

reporter’s record has been filed.

       Accordingly, this Court ORDERS John Warren, Dallas County Clerk, to file, within

TEN DAYS of the date of this order, either (1) the clerk’s record or (2) written verification that

appellant has not paid for or made arrangements to pay for the clerk’s record and that appellant
has not been found entitled to proceed without payment of costs. We notify appellant that if we

receive verification he has not paid for or made arrangements to pay for the clerk’s record and

has not been found entitled to proceed without payment of costs, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We also ORDER Janet Wright, Official Court Reporter for County Court at Law No. 3,

to file, within TWENTY DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the reporter’s record and that appellant has not been

found entitled to proceed without payment of costs. We notify appellant that if we receive

verification no hearings were recorded or that he has not paid for or made arrangements to pay

for the reporter’s record and has not been found entitled to proceed without payment of costs, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       John Warren
       Dallas County Clerk

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3

       Sally Montgomery
       Presiding Judge
       County Court at Law No. 3



                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE